DATE 12/16/2017
                                                                                                              FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                               HOUSTON, TEXAS
                                                                                                      12/16/2017 11:24:30 AM
TO:         14TH COURT OF APPEALS
                                                                                                       CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: SHEMEKA LEE
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-28653

VOLUME                       PAGE                       OR          IMAGE # 76662696

DUE 1/15/2018                                         ATTORNEY 6788500

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                             9/15/2017

MOTION FOR NEW TRIAL DATE FILED 10/16/2017

REQUEST TRANSCRIPT DATE FILED                                        12/14/2017

NOTICE OF APPEAL DATE FILED                                         12/14/2017

NUMBER OF DAYS: ( CLERKS RECORD ) 120 DAYS
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO
CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/ SHEMEKA LEE
                                                                            SHEMEKA LEE, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
INT6510 - Harris County (JWEB) Justice Applications                                                                                     Page 1 of 1



    (12) CONNECTION(S) FOUND.




 CASE NUM:        201428653          PJN:               TRANS NUM:                   CURRENT COURT:       152        PUB:   Please Select

 CASE TYPE:       PERSONAL INJ (NON-AUTO)                          CASE STATUS:   DISPOSED (FINAL)

 STYLE:           JEFFERSON, HENRY                                 VS             REBECCA RUTHERFORD, A/K/A BECKY RUTHERFORD, INDIVIDUALLY AND D/B/A


                                                  **** INACTIVE PARTIES ****

          PJN     PER/CONN      COC         BAR    PERSON NAME                                            PTY STAT      ASSOC. ATTY


                00011
                  NO - 0001    3PP     06788500   BRAZOS CONTRACTORS AND DEVELOPMENT INC                              FAIRLESS, RANDY LYNN

                00010 - 0002   3PD                RUTHERFORD, REBECCA A/K/A BECKY RUTHERFORD (INDIVIDUALLY)

                00002 - 0002   3PD                REBECCA RUTHERFORD, A/K/A BECKY RUTHERFORD, INDIVIDUALLY AND D/B/A T&T

                00010 - 0001   DEF                RUTHERFORD, REBECCA A/K/A BECKY RUTHERFORD (INDIVIDUALLY)

                00008 - 0001   AGT                BRAZOS CONTRACTORS DEVELOPMENT INC (A TEXAS CORPORATION) MAY BE SERVED

                00007 - 0001   DEF                RUTHERFORD, REBECCA (A/K/A BECKY RUTHERFORD INDIVIDUALLY AND D/B/A

                00006 - 0001   DEF     06788500   BRAZOS CONTRACTORS DEVELOPMENT INC                                  FAIRLESS, RANDY LYNN

                00005 - 0001   DEF                RUTLAND CONSTRUCTION SERVICES

                00004 - 0001   DEF                T & T HOISTING

                00003 - 0001   DEF                LANDER, WINN TRAYLOR (A/K/A W T LANDER INDIVIDUALLY AND D/B/A
                                                                                                          PRO-SERUTLAND

                00002 - 0001   DEF                REBECCA RUTHERFORD, A/K/A BECKY RUTHERFORD, INDIVIDUALLY AND D/B/A T&T

                00001 - 0001   PLT     24061105   JEFFERSON, HENRY                                    S               ALLEN, GEOFFREY MICHAEL




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                   12/16/2017